DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a response to U..S. Patent Application No. 17/459,947 filed on 08/27/2021 in which Claims 1 – 20 were presented for examination. This is a continuation of U.S. Patent Application No. 15/568,786 now U.S. Patent No. 11,106,760.

Status of the Claims
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting  and Claims 1 – 20 are rejected under 35 U.S.C. 103.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2021 has been entered and considered by the examiner.

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [1] recites “This application is a continuation of U.S. Patent App. No. 15/568,786, filed on October 23, 2017, which is …” 
This paragraph should be amended in order to indicate that U.S. Patent App. No. 15/568,786 is now U.S. Patent No. 11,106,760. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 23 of U.S. Patent No. 11,106,760. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claims 1 -20, Claims 1 -23 of U.S. Patent No. 11,106,760 recites a method, a system and a non-transitory computer readable medium being capable of executing every step carried out by the instant application. One of ordinary skill in the art would conclude that the invention defined in the Claims at issue would have been an obvious variation of the invention defined in the U.S. Patent No. 11,106,760. It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the method, system and non-transitory computer-readable medium of the instant application by using the method, system and non-transitory computer-readable medium as disclosed in U.S. Patent No. 11,106,760 because it was well-known and desired way to implement such steps.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 5 and 7 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over William (US 2014/0236972) (hereinafter, William) in view of Roberge et al. (US 20020111932) (hereinafter, Roberge) and in further view of Chidlovskii (US 2006/0101058) (hereinafter, Chidlovskii).

Regarding Claim 1, William teaches a method comprising using at least one hardware processor to:
receive a content object (William in par 0047 – 0048, teaches that the received structured data may be any form of text-based data that includes metadata to provide a structure for other data in the text-based data. Process 400 includes identifying elements and attributes in the structured data (step 404). A parser may parse the received structured data to identify the elements and attributes in the structured data);	determine first metadata to be associated with the content object (William In par 0048, further teaches that process 400 includes identifying elements and attributes in the structured data (step 404). In general, elements refer to metadata in the received data that serve to classify the different data values or to form a data structure using the data values); 
wherein the metadata structure incorporates both the first metadata and the second metadata (William in par 0049, teaches the creation of a data structure suitable for the content objects as well as its metadata).
However, Williams does not specifically disclose traverse a plurality of hierarchically-arranged nodes within a knowledge structure to identify at least one node that corresponds to the first metadata; acquire second metadata to be associated with the content object based on the at least one node associated with the first metadata; 	select both a metadata structure and a markup format for the content object based on at least a subset of the plurality of hierarchically-arranged nodes that were traversed, 
Roberge teaches traverse a plurality of hierarchically-arranged nodes within a knowledge structure to identify at least one node that corresponds to the first metadata (Roberge in par 0056 - 0057, teaches that  FIG. 1 shows a hierarchically-organized database view ("knowledge base"). The knowledge base may be referred to herein, as a tree, the topmost node in the hierarchy, as the root node, the path from the root node to any other node, as a branch, and a subset of the hierarchy that is itself a hierarchy, as a subtree. Each leaf node in the knowledge base hierarchy represents an atomic data item. Each branch node represents either the root of a collection of related data items, or a navigational cue leading to data items (atomic or collected) situated below it in the hierarchy. The exemplary structure shown in FIG. 1 provides the echocardiogram aspects of the knowledge base (KB) being broken down as between normal, cardiac structures, comparison to prior studies, and conclusions which are further segmented into data fields of the database associated with the hierarchical knowledge base).
acquire second metadata to be associated with the content object based on the at least one node associated with the first metadata (Roberge in par 0060 and Fig. 2, further teaches a menu system 300 which is generally employed in the hierarchical knowledge base is illustrated which uses menu-based prompts 304, 306, 308 to facilitate data entry, for example by recording findings 302, triggering equations, and triggering macros, and for local navigation within the knowledge base. A summary viewer 324 is shown in FIG. 2B, which is used to review recorded data and for "global" navigation of the knowledge base via the finding group headings, shortcuts 321, 323, and recorded findings, which may also function as shortcuts. In FIG. 2C, a graphical interface tool 326 illustrates that the user can select "hot spots" for "global" navigation and data entry by triggering macros).
select both a metadata structure and a markup format for the content object based on at least a subset of the plurality of hierarchically-arranged nodes that were traversed (Roberge in par 0056 - 0057, teaches that FIG. 1 shows a hierarchically-organized database view ("knowledge base"). The knowledge base may be referred to herein, as a tree, the topmost node in the hierarchy, as the root node, the path from the root node to any other node, as a branch, and a subset of the hierarchy that is itself a hierarchy, as a subtree. Each leaf node in the knowledge base hierarchy represents an atomic data item. Each branch node represents either the root of a collection of related data items, or a navigational cue leading to data items (atomic or collected) situated below it in the hierarchy. The exemplary structure shown in FIG. 1 provides the echocardiogram aspects of the knowledge base (KB) being broken down as between normal, cardiac structures, comparison to prior studies, and conclusions which are further segmented into data fields of the database associated with the hierarchical knowledge base).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Roberge with the teachings as in Williams to modify the data classification and storage system as taught by William with the self-filling knowledge base as taught by Roberge. The motivation for doing so would have been to provide an effective interface for formulating queries on recorded clinical data and generating reports from this data (See Roberge’s par 0014).
 However, William in view of Roberge does not specifically disclose wrap the content object with the metadata structure in the markup format; and output the wrapped content object.
	Chidlovskii teaches a method for converting a legacy document into an XML document, includes decomposing the conversion process into a plurality of individual conversion tasks. For each conversion task, a conversion method is selected and the conversion method is performed on the applicable document portion and local schema. Finally, the results of all the individual conversion tasks are assembled into a target XML document (See Chidlovskii’s Abstract). Chidlovskii in par 0029, further teaches that each individual conversion task is tested with one or many converters, recognizers or methods from the library 30 in order to achieve the best accuracy of conversion for that document portion. Once the best method is selected, that method should produce XML fragments validated with the corresponding local schema. Once all conversion tasks have performed their conversions in conversion sub-tasks block 60, the converted body fragments in block 70 and extracted metadata in block 80 are provided to an document assembly and integration 50, where the target XML document 90 is recomposed from local fragments and metadata generated by the individual conversion tasks using the target schema.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Chidlovskii with the teachings as in Williams and Roberge to modify the data classification and storage systems as taught by William ad the self-filling knowledge base as taught by Roberge with the system of transforming legacy documents as taught by Chidlovskii. The motivation for doing so would have been to reduce ambiguity associated with transformation of documents (See Chidlovskii’s par 0004).
	
	Regarding Claim 2, William in view of Roberge and in further view of Chidlovskii teaches the limitations contained in parent Claim 1. William further teaches:   
	wherein determining the first metadata comprises identifying a type of the content object, wherein the first metadata comprises the type of the content object (William in par 0035, provides various examples of the type of information included in metadata including data types).
  
	Regarding Claim 3, William in view of Roberge and in further view of Chidlovskii teaches the limitations contained in parent Claim 2. Chidlovskii further teaches:
	wherein the type of the content object comprises a media type (Chidlovskii in par 0027, teaches the content objects being publishable communication objects (i.e., media types) such as a PDF)..

	Regarding Claim 4, William in view of Roberge and in further view of Chidlovskii teaches the limitations contained in parent Claim 1. William further teaches:
	wherein acquiring the second metadata comprises: 
	prompting a user to input, via a user interface, a value for at least one metadata field that is associated with the at least one node (William in par 0054, teaches that reporting/analysis service 504 is configured to allow a user of client device 502 to enter data into database 506 via a webpage 508. Reporting/analysis service 504 may first determine whether the user's account allows modification of the data in database 506 before providing webpage 510 to client device 502. Webpage 510 may include a first portion 510 that allows the user of client device 502 to define a structure for the data to be added to database 506. Such a structure may be a hierarchy or another data structure. For example, webpage 510 may include inputs 514, 516 that allow the user to add or remove elements to construct a metadata hierarchy of elements); and
	receiving a user input of the value for the at least one metadata field via the user interface, wherein the second metadata is based on the received user input (William in par 0054, teaches that reporting/analysis service 504 is configured to allow a user of client device 502 to enter data into database 506 via a webpage 508. Reporting/analysis service 504 may first determine whether the user's account allows modification of the data in database 506 before providing webpage 510 to client device 502. Webpage 510 may include a first portion 510 that allows the user of client device 502 to define a structure for the data to be added to database 506. Such a structure may be a hierarchy or another data structure. For example, webpage 510 may include inputs 514, 516 that allow the user to add or remove elements to construct a metadata hierarchy of elements. Webpage 510 may also include a second portion 512 configured to allow the user of client device 502 to add or remove attributes and data values to any defined elements. For example, selection of the "Contact" element in portion 510 may cause table 526 to be displayed in portion 512. Portion 512 may include inputs 518, 520 configured to allow the user to add or remove attributes of the selected element (e.g., columns of table 526), respectively. Portion 512 may also include inputs 522, 524 to add or remove data values for the attributes. For example, the user may add the attributes "City," "Store," and "Manager," to the Contact element). 

	Regarding Claim 5, William in view of Roberge and in further view of Chidlovskii teaches the limitations contained in parent Claim 4. William further teaches:
	wherein the second metadata comprises the user input of the value (William in par 0054, further teaches that webpage 510 may also include a second portion 512 configured to allow the user of client device 502 to add or remove attributes and data values to any defined elements. For example, selection of the "Contact" element in portion 510 may cause table 526 to be displayed in portion 512. Portion 512 may include inputs 518, 520 configured to allow the user to add or remove attributes of the selected element (e.g., columns of table 526), respectively. Portion 512 may also include inputs 522, 524 to add or remove data values for the attributes).  

	Regarding Claim 7, William in view of Roberge and in further view of Chidlovskii teaches the limitations contained in parent Claim 1. William further teaches: 
	wherein acquiring the second metadata comprises: 
	traversing a subset of the plurality of hierarchically-arranged nodes that is hierarchically arranged below the at least one node to identify at least one second node in that subset (William in par 0014, further teaches structured data being organized into hierarchically related metadata. For example, data values may be hierarchically related and the hierarchy defined using metadata (e.g., "San Francisco" is a child element of "California" according to the metadata hierarchy State&gt;City).
	deriving at least one metadata field from the at least one second node (William in par 0014, further teaches structured data being organized into hierarchically related metadata. For example, data values may be hierarchically related and the hierarchy defined using metadata (e.g., "San Francisco" is a child element of "California" according to the metadata hierarchy State&gt;City); 
	acquiring a value for the at least one metadata field (William in par 0054, teaches that reporting/analysis service 504 is configured to allow a user of client device 502 to enter data into database 506 via a webpage 508. Reporting/analysis service 504 may first determine whether the user's account allows modification of the data in database 506 before providing webpage 510 to client device 502. Webpage 510 may include a first portion 510 that allows the user of client device 502 to define a structure for the data to be added to database 506. Such a structure may be a hierarchy or another data structure. For example, webpage 510 may include inputs 514, 516 that allow the user to add or remove elements to construct a metadata hierarchy of elements); and 
	determining the second metadata based on the acquired value for the at least one metadata field (William in par 0054, teaches that reporting/analysis service 504 is configured to allow a user of client device 502 to enter data into database 506 via a webpage 508. Reporting/analysis service 504 may first determine whether the user's account allows modification of the data in database 506 before providing webpage 510 to client device 502. Webpage 510 may include a first portion 510 that allows the user of client device 502 to define a structure for the data to be added to database 506. Such a structure may be a hierarchy or another data structure. For example, webpage 510 may include inputs 514, 516 that allow the user to add or remove elements to construct a metadata hierarchy of elements. Webpage 510 may also include a second portion 512 configured to allow the user of client device 502 to add or remove attributes and data values to any defined elements. For example, selection of the "Contact" element in portion 510 may cause table 526 to be displayed in portion 512. Portion 512 may include inputs 518, 520 configured to allow the user to add or remove attributes of the selected element (e.g., columns of table 526), respectively. Portion 512 may also include inputs 522, 524 to add or remove data values for the attributes. For example, the user may add the attributes "City," "Store," and "Manager," to the Contact element).

	Regarding Claim 8, William in view of Roberge and in further view of Chidlovskii teaches the limitations contained in parent Claim 7. Roberge further teaches:
	wherein the first metadata comprises a name of a medical procedure (Roberge in par 0095, teaches the nodes of the hierarchical knowledge base being medical procedures).  

	Regarding Claim 9, William in view of Roberge and in further view of Chidlovskii teaches the limitations contained in parent Claim 8. Roberge further teaches:
wherein traversing the subset of the plurality of hierarchically-arranged nodes below the at least one node, corresponding to the medical procedure (Roberge in par 0056 – 0057 and Fig. 1), comprises: 
	identifying the at least one second node, wherein the identified at least one second node corresponds to a medical condition (Roberge in par 0056 - 0057, teaches that  FIG. 1 shows a hierarchically-organized database view ("knowledge base"). The knowledge base may be referred to herein, as a tree, the topmost node in the hierarchy, as the root node, the path from the root node to any other node, as a branch, and a subset of the hierarchy that is itself a hierarchy, as a subtree. Each leaf node in the knowledge base hierarchy represents an atomic data item. Each branch node represents either the root of a collection of related data items, or a navigational cue leading to data items (atomic or collected) situated below it in the hierarchy. The exemplary structure shown in FIG. 1 provides the echocardiogram aspects of the knowledge base (KB) being broken down as between normal, cardiac structures, comparison to prior studies, and conclusions which are further segmented into data fields of the database associated with the hierarchical knowledge base); 
	inferring that the medical condition should be acquired as metadata based on the at least one second node being arranged below the at least one node, so as to derive the at least one metadata field from the at least one second node (Roberge in para 0058, further teaches the system determining which fields require entry based on their relationship in the hierarchical structure, that determination leading the system to initiate a prompt to the user to enter that specific information); 
	prompting a user to input a value for the medical condition into the at least one metadata field via a user interface (Roberge in par 0060, teaches the system prompting the user for data entry of medical condition related to a medical procedure, the user then enters the data the system prompt them for and stores it in the knowledge structure); and 
	receiving a user input of the value for the medical condition to be used as the second metadata (Roberge in par 0060, teaches the system prompting the user for data entry of medical condition related to a medical procedure, the user then enters the data the system prompt them for and stores it in the knowledge structure);.  

	Regarding Claim 10, William in view of Roberge and in further view of Chidlovskii teaches the limitations contained in parent Claim 1. Chidlovskii further teaches:
	wherein one or both of the metadata structure and the markup format are determined based on at least one of a search trend, a type of content management system in which the content object will be managed, a type of network to be used to access the content object, a security requirement, a browser to be used to view the content object, a search engine to be used to retrieve the content object, hardware to be used to view the content object, or a frequency of updates to the knowledge structure (Chidlovskii in par 0004, teaches the determination of which format and which schema being based on the type of system that will utilize the file (i.e., based on type of content management system the that the content object will be managed).  

	Regarding Claim 11, William in view of Roberge and in further view of Chidlovskii teaches the limitations contained in parent Claim 1. Chidlovskii further teaches:
	comprising selecting a plurality of metadata structures for the content object, wrapping copies of the content object in each of the plurality of metadata structures, and outputting all of the wrapped copies of the content object (Chidlovskii in par 0018, further teaches that the predetermined intermediary step of outputting the content object in an XML format requires a copy first be made using XHTML Chidlovskii in par 0020, further teaches that an xml document is defined using a target xml schema. The target XML schema is the set of schema components used to define metadata, layout and general structure of the output xml document).  

	Regarding Claim 12, William in view of Roberge and in further view of Chidlovskii teaches the limitations contained in parent Claim 1. Chidlovskii further teaches:
	comprising determining a plurality of markup formats for the content object, wrapping copies of the content object in each of the plurality of markup formats, and outputting all of the wrapped copies of the content object (Chidlovskii in par 0018, further teaches that the predetermined intermediary step of outputting the content object in an XML format requires a copy first be made using XHTML Chidlovskii in par 0020, further teaches that an xml document is defined using a target xml schema. The target XML schema is the set of schema components used to define metadata, layout and general structure of the output xml document. Chidlovskii in par 0027, further teaches that legacy Document Conversion: components and data flow. FIG. 4 is a block diagram of a system 100 for converting legacy documents into XML documents. In block 10, source legacy documents which are provided in their original format of PDF/PS/MSWord files are first transformed into standard formats such (X)HTML (using any of the commercially available PDF-to-HTML converters, such as pdf2html, CambridgeDoc, etc).

	Regarding Claim 13, this claim merely recites a system comprising at least one hardware processor and one or more software modules, when executed by the at least one hardware processor perform steps as similarly recited in Claim 1. Accordingly, William in view of Roberge and in further view of Chidlovskii discloses/teaches every limitation of Claim 13, as indicated in the above rejection of Claim 1.

	Regarding Claim 14, this claim merely recites a system comprising at least one hardware processor and one or more software modules, when executed by the at least one hardware processor perform steps as similarly recited in Claim 2. Accordingly, William in view of Roberge and in further view of Chidlovskii discloses/teaches every limitation of Claim 14, as indicated in the above rejection of Claim 2.

	Regarding Claim 15, this claim merely recites a system comprising at least one hardware processor and one or more software modules, when executed by the at least one hardware processor perform steps as similarly recited in Claim 4. Accordingly, William in view of Roberge and in further view of Chidlovskii discloses/teaches every limitation of Claim 15, as indicated in the above rejection of Claim 4.

	Regarding Claim 16, this claim merely recites a system comprising at least one hardware processor and one or more software modules, when executed by the at least one hardware processor perform steps as similarly recited in Claim 7. Accordingly, William in view of Roberge and in further view of Chidlovskii discloses/teaches every limitation of Claim 16, as indicated in the above rejection of Claim 7.

	Regarding Claim 17, this claim merely recites a non-transitory computer-readable storage medium having instructions stored thereon, wherein the instructions, when executed by a processor, cause the processor to perform steps as similarly recited in Claim 1. Accordingly, William in view of Roberge and in further view of Chidlovskii discloses/teaches every limitation of Claim 17, as indicated in the above rejection of Claim 1.	

	Regarding Claim 18, this claim merely recites a non-transitory computer-readable storage medium having instructions stored thereon, wherein the instructions, when executed by a processor, cause the processor to perform steps as similarly recited in Claim 2. Accordingly, William in view of Roberge and in further view of Chidlovskii discloses/teaches every limitation of Claim 18, as indicated in the above rejection of Claim 2.

	Regarding Claim 19, this claim merely recites a non-transitory computer-readable storage medium having instructions stored thereon, wherein the instructions, when executed by a processor, cause the processor to perform steps as similarly recited in Claim 4. Accordingly, William in view of Roberge and in further view of Chidlovskii discloses/teaches every limitation of Claim 19, as indicated in the above rejection of Claim 4.

	Regarding Claim 20, this claim merely recites a non-transitory computer-readable storage medium having instructions stored thereon, wherein the instructions, when executed by a processor, cause the processor to perform steps as similarly recited in Claim 7. Accordingly, William in view of Roberge and in further view of Chidlovskii discloses/teaches every limitation of Claim 20, as indicated in the above rejection of Claim 7.	

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over William in view of Roberge, in further view of Chidlovskii and in further view of Stuhec (US 8,041,746) (hereinafter, Stuhec).

	Regarding Claim 6, William in view of Roberge and in further view of Chidlovskii teaches the limitations contained in parent Claim 4.
	However, William in view of Roberge and in further view of Chidlovskii does not specifically disclose wherein prompting the user comprises suggesting to the user, via the user interface, a naming convention to be used for the second metadata.  
	Stuhec in Col. 16 lines 1 – 15, teaches the system providing the user options regarding the naming convention of the schema, then accepting user input to indicate their decision.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Stuhec with the teachings as in William, Roberge and Chidlovskii to modify the data classification and storage system as taught by William, the self-filling knowledge base as taught by Roberge, and the system of transforming legacy documents as taught by Chidlovskii with the user input request to manage a schema conversion as taught by Stuhec. The motivation for doing so would have been to solve errors not resolved by the automated process. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701. The examiner can normally be reached M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL MERCADO/Primary Examiner, Art Unit 2176